 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
        JOHN BABAROVICH,                                     CASE NO. C19-1395 RSM
10
                                Plaintiff,                   ORDER TO SHOW CAUSE
11
                v.
12
        STANDARD GUARANTY
13      INSURANCE COMPANY, a Delaware
        Corporation,
14
                                Defendant.
15
            This matter comes before the Court sua sponte. On September 4, 2019, the Court
16
     issued its standard Order Regarding Initial Disclosures and Joint Status Report. Dkt. #5. The
17
     parties were ordered to file a joint status report no later than October 16, 2019, later extended to
18
     November 25, 2019. See id.; Dkt. #9. On November 25, 2019, Defendant filed a Status Report
19
     indicating that counsel for both parties had conducted a Rule 26(f) conference, but that Plaintiff
20
     had not served his initial disclosures and had failed to coordinate with Defendant in the filing of
21
     a joint status report. Dkt. #10. Since then, Plaintiff has not filed his own status report or
22
     otherwise communicated with the Court.
23

24

     ORDER TO SHOW CAUSE - 1
            As it currently stands, it appears that Plaintiff has failed to comply with a Court Order
 1
     and failed to prosecute his case. In Response to this Order, Plaintiff must write a short and
 2
     plain statement telling the Court why this case should not be dismissed given the above. This
 3
     Response may not exceed six (6) pages.
 4
            The Court hereby finds and ORDERS that Plaintiff shall file this Response to this Order
 5
     to Show Cause no later than fourteen (14) days from the date of this Order. Failure to file
 6
     this Response will result in dismissal of this case.
 7

 8
            DATED this 5th day of December 2019.
 9

10

11                                                  A
                                                    RICARDO S. MARTINEZ
12                                                  CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE - 2
